

Exhibit 10.4




















CHESAPEAKE ENERGY CORPORATION








AMENDED AND RESTATED DEFERRED COMPENSATION PLAN




EFFECTIVE JANUARY 1, 2008









--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE I
 
 
   Establishment and Purpose
1
 
 
 
ARTICLE II
 
 
   Definitions
1
 
 
 
ARTICLE III
 
 
   Eligibility and Participation
10
 
 
 
ARTICLE IV
 
 
   Deferrals
10
 
 
 
ARTICLE V
 
 
   Company Contributions
14
 
 
 
ARTICLE VI
 
 
   Benefits
16
 
 
 
ARTICLE VII
 
 
   Modifications to Payment Schedules
21
 
 
 
ARTICLE VIII
 
 
   Valuation of Account Balances; Investments
22
 
 
 
ARTICLE IX
 
 
   Administration
23
 
 
 
ARTICLE X
 
 
   Amendment and Termination
25
 
 
 
ARTICLE XI
 
 
   Informal Funding
25
 
 
 
ARTICLE XII
 
 
   Claims
26
 
 
 
ARTICLE XIII
 
 
   General Provisions
32
 
 
 







--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE I
Establishment and Purpose


Chesapeake Energy Corporation (the "Company") established the Chesapeake Energy
Corporation Deferred Compensation Plan, effective as of January 1, 2003, and the
Chesapeake Energy Corporation 401(k) Make-Up Plan, also effective as of January
1, 2003 (the "Prior Plans"). The Company hereby amends and restates the Prior
Plans, effective January 1, 2008, into a single plan, to be hereafter known as
the Chesapeake Energy Corporation Amended and Restated Deferred Compensation
Plan" (the "Plan").


This amendment and restatement applies only to amounts deferred under the Prior
Plans on or after January 1, 2005, and to amounts deferred prior to January 1,
2005 that were not vested as of December 31, 2004. Amounts deferred under the
Prior Plans prior to January 1, 2005 that were vested as of December 31, 2004
(the "Grandfathered Accounts") shall be subject to the provisions of the Prior
Plans as in effect on October 3, 2004, as the same may be amended from time to
time by the Company without material modification, it being expressly intended
that such Grandfathered Accounts are to remain exempt from the requirements of
Code Section 409A. The provisions of the Plan applicable to Grandfathered
Accounts are reflected in this document for ease of reference.


The purpose of the Plan continues to be to attract and retain key employees and
Directors by providing each Participant with an opportunity to defer receipt of
a portion of their salary, bonus, and other specified compensation. The Plan is
not intended to meet the qualification requirements of Code Section 401(a), but
is intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company's or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




ARTICLE II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total




Page 1 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





obligation to a Participant and component Accounts to reflect amounts payable at
different times and in different forms. Reference to an Account means any such
Account established by the Committee, as the context requires. Accounts are
intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.


2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Committee, has adopted the Plan for the benefit of its eligible employees.



2.4
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant's spouse, if living,
otherwise the Participant's estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.



A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage.


2.6
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.7
Change in Control. Change in Control, with respect to a Participating Employer
that is organized as a corporation, occurs on the date on which any of the
following events occur (i) a change in the ownership of the Participating
Employer; (ii) a change in the effective control of the Participating Employer;
(iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.



For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 35% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members



Page 2 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





of the Participating Employer's Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder of the Participating Employer . A change in the ownership of a
substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant's relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


2.8
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.9
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.10
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.11
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.
If no designation is made, the Chief Executive Officer of the Company or his
delegate shall have and exercise the powers of the Committee.



2.12
Company. Company means Chesapeake Energy Corporation.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant's Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.




Page 3 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





2.14
Company Stock. Company Stock means phantom shares of common stock issued by the
Company.



2.15
Compensation. Compensation means a Participant's base salary, bonus, commission,
Director fees, and such other cash or equity-based compensation (if any)
identified by the Committee on Exhibit B attached hereto as Compensation that
may be deferred under this Plan. Compensation shall not include any compensation
that has been previously deferred under this Plan or any other arrangement
subject to Code Section 409A. The types of deferrable Compensation identified on
Exhibit B may be amended from time to time by the Committee without formal
amendment of the Plan.



2.16
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to one or more Accounts. The Committee may permit
different deferral amounts for each component of Compensation and may establish
a minimum or maximum deferral amount for each such component. Unless otherwise
specified by the Committee in the Compensation Deferral Agreement, Participants
may defer up to 75% of their base salary and up to 100% of other types of
Compensation for a Plan Year. A Compensation Deferral Agreement may also specify
the investment allocation described in Section 8.4.



2.17
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant's Beneficiary(ies) upon the Participant's death as provided in
Section 6.1 of the Plan.



2.18
Deferral. Deferral means a credit to a Participant's Account(s) that records
that portion of the Participant's Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.


2.19
Director. Director means a member of the Board of Directors of the Company.



2.20
Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.




Page 4 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





2.21
Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant's
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board. Notwithstanding
anything to the contrary herein, Disability with respect to a Grandfathered
Account means a physical or mental disability as a result of which, at least 180
days after commencement of such disability, the Participant is determined, by a
physician selected by the Company and acceptable to the Participant or the
Participant's legal representative, to be totally and permanently disabled.



2.22
Earnings. Earnings means a positive or negative adjustment to the value of an
Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII.



2.23
Effective Date. Effective Date means January 1, 2008.



2.24
Eligible Employee. Eligible Employee means, for a Plan Year, a member of a
"select group of management or highly compensated employees" of a Participating
Employer within the meaning of Sections 201(2), 30l(a)(3) and 401(a)(l) of
ERISA, as determined by the Committee from time to time in its sole discretion,
who has been designated by the Committee as eligible to participate in the Plan.
The Committee may in its discretion establish criteria to use in determining
which Employees are Eligible Employees, which criteria may include income level,
period of employment, participation in other plans, or such other criteria as it
may deem appropriate. Any criteria established may be described on an Exhibit A
to the Plan, and such criteria can be amended from time to time without formal
amendment of the Plan.



2.25
Employee. Employee means a common-law employee of an Employer.



2.26
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.



2.27
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.28
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.




Page 5 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





2.29
Grandfathered Account. Grandfathered Account means amounts deferred under the
Prior Plans prior to January 1, 2005 that were vested as of December 31, 2004.



2.30
Participant. Participant means an Eligible Employee or a Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant's continued participation in the Plan shall be
governed by Section 3.2 of the Plan.



2.31
Participating Employer. Participating Employer means the Company and each
Adopting Employer.



2.32
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.33
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
"Performance-Based Compensation" will be made in accordance with Treas. Reg.
Section 1.409A-l(e) and subsequent guidance.



2.34
Plan. Generally, the term Plan means the "Chesapeake Energy Corporation Amended
and Restated Deferred Compensation Plan" as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-l(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.



2.35
Plan Year. Plan Year means January 1 through December 31.



2.36
Qualified Plan. Qualified Plan means the Chesapeake Energy Corporation Savings
and Incentive Stock Bonus Plan.



2.37
Retirement. Retirement means a Participant's Separation from Service after
attainment of age fifty-five (55) and completion often (10) Years of Service.




Page 6 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





2.38
Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.



2.39
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant that
have not been allocated to a Specified Date Account. Unless the Participant has
established a Specified Date Account, all Deferrals and Company Contributions
shall be allocated to a Retirement/Termination Account on behalf of the
Participant.



2.40
Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer. A Director incurs a Separation from
Service upon the expiration of all contracts with the Employer, provided the
contractual relationship has in good faith been completely terminated. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee's right, if
any, to reemployment under statute or contract.


If a Participant is both a Director and an Employee, the services provided as a
Director shall be disregarded in determining whether there has been a Separation
from Service as an Employee, and the services provided as an Employee shall be
disregarded in determining whether there has been a Separation from Service as a
Director, provided the portion of the Plan in which the Participant participates
as a Director is substantially similar to arrangements covering non-Employee
Directors.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.26 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), "at least



Page 7 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





50 percent" shall be used instead of "at least 80 percent" each place it appears
in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.


2.41
Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.3 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant's Compensation Deferral Agreement.
Unless otherwise determined by the Committee, a Participant may maintain no more
than five (5) Specified Date Accounts. A Specified Date Account may be
identified in enrollment materials as an "In-Service Account".



2.42
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(c).



2.43
Specified Employee. Specified Employee means an Employee who, as of the date of
his Separation from Service, is a "key employee" of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise. An Employee is a key employee if he meets the requirements
of Code Section 416(i)(l)(A)(i), (ii), or (iii) (applied in accordance with
applicable regulations thereunder and without regard to Code Section 416(i)(5))
at any time during the 12-month period ending on the Specified Employee
Identification Date. Such Employee shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.



For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(t)(4), 402(e)(3), 402(h)(l)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.


Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified



Page 8 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





deferred compensation plan in which a key employee participates, the definition
of compensation shall be the definition provided in Treas. Reg. Section
1.409A-l(i)(2), and (ii) the Company may through action that is legally binding
with respect to all nonqualified deferred compensation plans maintained by the
Company, elect to use a different definition of compensation.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


2.44
Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.



2.45
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.



2.46
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Treas. Reg. Section 1.409A-l(d).



2.47
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant's Separation from Service
prior to Retirement.



2.48
Unforeseeable Emergency. An Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's dependent (as defined
in Code section 152, without regard to section 152(b)(l), (b)(2), and
(d)(l)(B)), or a Beneficiary; loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.49
Valuation Date. Valuation Date shall mean each Business Day.



2.50
Year of Service. A Year of Service shall mean each 12-month period of continuous
service with the Employer.




Page 9 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE III
Eligibility and Participation


3.1
Eligibility and Participation. An Eligible Employee or a Director becomes a
Participant upon the earlier to occur of (i) a credit of Company Contributions
under Article V or (ii) receipt of notification of eligibility to participate.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not defer Compensation under the Plan beyond the Plan
Year in which he or she became ineligible but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). On
and after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero and during such time may
continue to make allocation elections as provided in Section 8.4. An individual
shall cease being a Participant in the Plan when all benefits under the Plan to
which he or she is entitled have been paid.





ARTICLE IV
Deferrals


4.1    Deferral Elections, Generally.


(a)
A Participant shall submit a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation. The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.



(b)
The Participant may elect on the Compensation Deferral Agreement to defer (i) an
amount of Compensation equal to the percentage of Compensation he has elected to
defer to the Qualified Plan reduced by the maximum amount he is permitted to
defer to such plan, and/or (ii) additional amounts of Compensation that are
independent of his deferral election under the Qualified Plan. The deferral
election under the Qualified Plan shall be irrevocable for a year to the extent
the Participant makes an election of the type described in (i) above.



(c)
The Participant shall specify on his or her Compensation Deferral Agreement
whether to allocate Deferrals to a Retirement/Termination Account or to a




Page 10 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Retirement/Termination Account. A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.


(d)
Notwithstanding any other provision of this Plan, a Director may not establish a
Specified Date Account or allocate Deferrals to an existing Specified Date
Account. All Deferrals by a Director shall be allocated to such Director's
Retirement/Termination Account.



4.2     Timing Requirements for Compensation Deferral Agreements.


(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee or a Director becomes eligible to participate in the Plan, he has up to
30 days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee or a Director may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.



(c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and




Page 11 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant's death or disability (as defined in
Treas. Reg. Section 1.409A-l(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.


(d)
Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation by
filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.



(e)
Short-Term Deferrals. Compensation that meets the definition of a "short-term
deferral" described in Treas. Reg. Section 1.409A-l(b)(4) may be deferred in
accordance with the rules of Article VII, applied as if the date the Substantial
Risk of Forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).



(f)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant's continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant's death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.



(g)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, severance pay, etc.) may be negotiated with a




Page 12 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





Participant prior to the date the Participant has a legally binding right to
such Compensation.


(h)
"Evergreen" Deferral Elections. The Committee, in its discretion, may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period. Such
"evergreen" Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.



(i)
Deferrals On Or Before March 15, 2005. Notwithstanding any other provisions of
the Plan, the Committee is authorized to allow any Participant to file an
initial deferral election on or before March 15, 2005 with respect to amounts
earned on or before December 31, 2005 and which have not become payable as of
the date such deferral election is filed.



4.3
Allocation of Deferrals. Except as provided in Section 4.1(c), a Compensation
Deferral Agreement may allocate Deferrals to one or more Specified Date Accounts
and/or to the Retirement/Termination Account. The Committee may, in its
discretion, establish a minimum deferral period for Specified Date Accounts (for
example, the third Plan Year following the year Compensation subject to the
Compensation Deferral Agreement is earned).



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant's Compensation.



4.5
Vesting. Participant Deferrals shall be 100% vested at all times.



4.6
Cancellation of Deferrals. The Committee may cancel a Participant's Deferrals
(i) for the balance of the Plan Year in which an Unforeseeable Emergency payment
occurs and for the following Plan Year, (ii) if the Participant receives a
hardship distribution under the Employer's qualified 401(k) plan, through the
end of the Plan Year in which the six­ month anniversary of the hardship
distribution falls, and (iii) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third




Page 13 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





month following the date the Participant incurs the disability (as defined in
this paragraph (iii)). Notwithstanding any other provisions of the Plan, the
Committee is authorized to allow any Participant, at any time during the 2005
calendar year to (i) cancel existing deferral elections or (ii) terminate
participation in the Plan.




ARTICLE V
Company Contributions


5.1
Company Make-Up Contribution. Provided the Participating Employer has made the
maximum matching contribution to the Qualified Plan that is permissible under
Section 401(m) of the Code, a Participating Employer will credit to the
Retirement/Termination Account of each eligible Participant a Company Make-Up
Contribution in an amount (if any) equal to (a) minus (b) below:



(a)
100% of a Participant's Deferrals into this Plan that do not exceed 15% of such
Participant's base salary and bonus (or such other percentage as determined by
the Committee in its discretion);



(b)
The actual amount of any Company matching contributions to its qualified 401(k)
plan for such Participant during the Plan Year.



To be an eligible Participant for purposes of this Section 5.1, the Participant
must (i) be a Participant in the Qualified Plan, (b) have made the maximum
contribution allowable under the Qualified Plan, (c) have experienced a
reduction in the benefits he would have received from the Qualified Plan as a
result of the limitations of Section 401(a)(17) of the Code, and (d) satisfy the
criteria outlined in Exhibit A.


5.2
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant's Retirement/Termination
Account.



5.3
Vesting. Company Make-Up Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the following vesting schedule
on a "rolling vesting" basis (each Company Make-Up Contribution has its own
vesting schedule):



Years of Service Since the Date of
the Company Make-Up
Contribution
Percent Vested
Less than 1
0%
At least 1 but fewer than 2
25%




Page 14 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





At least 2 but fewer than 3
50%
At least 3 but fewer than 4
75%
4 or more
100%



Discretionary Company Contributions described in Section 5.2, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Discretionary Company
Contribution is made.


All Company Contributions shall become 100% vested upon the occurrence of a
Change in Control. In addition, the Committee may at any time in its sole
discretion increase a Participant's vested interest in a Company Contribution,
for example, if the Participant dies while actively employed, becomes Disabled,
or Retires. The portion of a Participant's Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 5.3 shall be forfeited.


Solely for purposes of this Section 5.3, Change in Control shall mean the
occurrence of any of the following:


(i)     the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of20% or more of
either (A) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions by a Person will not constitute a
Change of Control: (1) any acquisition directly from the Company; (2) any
acquisition by the Company; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of paragraph (iii);


(ii)     the individuals who, as of the date hereof, constitute the board of
directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the board of directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof;



Page 15 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





(iii)     the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(iv)     the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.




ARTICLE VI
Benefits


6.1     Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:


(a)
Retirement Benefit. Upon the Participant's Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Retirement Benefit shall be based on the value of that Account




Page 16 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





as of the end of the month in which Separation from Service occurs. Payment of
the Retirement Benefit will be made or begin in the month following the month in
which Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin in the seventh month
following the month in which such Separation from Service occurs. If the
Retirement Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the initial installment was made.


(b)
Termination Benefit. Upon the Participant's Separation from Service for reasons
other than death, Disability or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the vested portion of any
unpaid balances in any Specified Date Accounts. The Termination Benefit shall be
based on the value of the Retirement/Termination Account as of the end of the
month in which Separation from Service occurs. Payment of the Termination
Benefit will be made or begin in the month following the month in which
Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin in the seventh month
following the month in which such Separation from Service occurs.



(c)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that Account as of the end of the month designated by the Participant at the
time the Account was established. Payment of the Specified Date Benefit will be
made or begin in the month following the designated month.



(d)
Disability Benefit. Upon a determination by the Committee that a Participant is
Disabled, he or she shall be entitled to a Disability Benefit. The Disability
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Disability Benefit shall be based on the value of the Accounts as
of the last day of the month in which Disability occurs and will be paid in the
following month.



(e)
Death Benefit. In the event of the Participant's death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Retirement/Termination Account and the
vested




Page 17 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





portion of any unpaid balances in any Specified Date Accounts. The Death Benefit
shall be based on the value of the Accounts as of the end of the month in which
death occurred, with payment made in the following month.


(f)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her Deferrals. The minimum withdrawal is the lesser
of $25,000 or 100% of the Deferrals credited to the Participant's Account.
Whether a Participant or Beneficiary is faced with an Unforeseeable Emergency
permitting an emergency payment shall be determined by the Committee based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be reimbursed through insurance or otherwise, by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of Deferrals
under this Plan. If an emergency payment is approved by the Committee, the
amount of the payment shall not exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant's Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee.



(g)
Voluntary Withdrawal of Grandfathered Amounts. A Participant may elect at any
time to voluntarily withdraw not less than 25% of any Deferrals credited to his
or her Grandfathered Account. If such a withdrawal is requested, the Participant
(i) shall forfeit an amount equal to 10% of the amount requested, (ii) shall not
be permitted to make Deferrals to the Plan in the Plan Year following the Plan
Year in which the withdrawal is made, and (iii) shall forfeit any Company
Discretionary Contributions (whether vested or unvested) attributable to the
amounts so distributed.



6.2     Form of Payment.


(a)
Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in an alternative form of payment. Alternative forms of
payment include (i) a lump sum payment between 0% and 100% of the balance in the




Page 18 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





Retirement/Termination Account; and (ii) any remaining Account Balance payable
in a series of substantially equal annual installments from two to twenty years.


(b)
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum.



(c)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established to have the Specified Date Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant.



Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Retirement, Termination, Disability or
Death Benefit, as applicable. If such benefit is payable in a single lump sum,
the unpaid balance of all Specified Date Accounts (including those in pay
status) will be paid in a lump sum.


Any Specified Date Accounts credited to a Grandfathered Account shall, upon an
earlier termination or Disability, be paid in accordance with the Payment
Schedule applicable to the Retirement Benefit, Termination Benefit or Disability
Benefit that is payable from such Grandfathered Account.


(d)
Disability Benefit. A Participant who becomes entitled to receive a Disability
Benefit prior to eligibility for Retirement shall receive payment of such
benefit in a single lump sum. A Participant who becomes entitled to receive a
Disability Benefit after eligibility for Retirement shall receive payment of
such benefit in a single lump sum, unless the Participant elects on his or her
initial Compensation Deferral Agreement to have such benefit paid in an
alternative form of payment. Alternative forms of payment include (i) a lump sum
payment between 0% and 100% of the balance in the Retirement/Termination
Account; and (ii) any remaining Account Balance payable in a series of
substantially equal annual installments from two to twenty years.



(e)
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.



(f)
Change in Control. A Participant will receive a single lump sum payment equal to
the unpaid balance of all of his or her Accounts if a Separation from Service
occurs within 24 months following a Change in Control. In addition to the
foregoing, upon a Change in Control, a Participant who has incurred a Separation




Page 19 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





from Service prior to the Change in Control, and any Beneficiary of such
Participant who is receiving or is scheduled to receive payments, will receive
the balance of all unpaid Accounts in a single lump sum. Accounts will be valued
as of the last day of the month following the Change in Control and will be paid
within 90 days of said Change in Control.


(g)
Small Account Balances. The Committee shall pay the value of the Participant's
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(l)(B), provided the payment represents the complete liquidation
of the Participant's interest in the Plan.



(h)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.



For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.


(i)
Payments from Grandfathered Accounts. Notwithstanding anything to the contrary
in this Article VI, the portion of a Retirement Benefit or Disability Benefit
credited to a Grandfathered Account (i) shall, if the applicable Account Balance
is less than $50,000, be paid in a lump sum, and (ii) shall, if the applicable
Account Balance is at least $50,000, be paid commencing within 30 days of the
calendar quarter following the one-year anniversary of the Participant's date of
termination or date of Disability or, if the Participant has elected a lump sum
payment, shall be paid 13 months following the Participant's date of termination
or date of Disability. Further, the portion of a Specified Date Benefit credited
to a Grandfathered Account shall be paid in a lump sum if the applicable Account
Balance is less than $25,000.



6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3G)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). Notwithstanding anything to the contrary herein, no payments
shall be made from the Plan pursuant to a domestic relations order.




Page 20 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE VII
Modifications to Payment Schedules


7.1
Participant's Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Notwithstanding
the foregoing, prior to January 1, 2009, the Committee may permit a Participant
to modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, and without regard to Sections 7.2, 7.3 and 7.4 hereof, provided such
modification complies with the requirements of IRS Notice 2007-86.



7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.



7.6
Modifications to Grandfathered Accounts. Notwithstanding the preceding
provisions of this Article VII, a Participant may modify the form of payment in
which a Retirement Benefit or Disability Benefit applicable to a Grandfathered
Account is payable only if the Committee, in its sole discretion, determines the
Participant to be subject to special circumstances, and only if the change is
submitted before the 12-month period prior to the date payment was scheduled to
commence. A Participant may also postpone payment of a Specified Date Benefit
applicable to a Grandfathered Account to a date at least one year later than the
previously scheduled payment date if a request is filed with the Committee at
least one year prior to the date payments are scheduled to begin.




Page 21 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE VIII
Valuation of Account Balances; Investments


8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.



8.2
Adjustment for Earnings. Each Account will be adjusted to reflect Earnings on
each Business Day. Adjustments shall reflect the net earnings, gains, losses,
expenses, appreciation and depreciation associated with an investment option for
each portion of the Account allocated to such option ("investment allocation").



8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.



8.4
Investment Allocations. A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant's
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.




Page 22 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





8.6
Company Stock. The Committee may include Company Stock as one of the investment
options described in Section 8.3. The Committee may, in its sole discretion,
limit the investment allocation of Company Contributions to Company Stock. The
Committee may also require Deferrals consisting of equity-based Compensation to
be allocated to Company Stock.



8.7
Diversification. A Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of whole shares of
Company Stock.



8.8
Effect on Installment Payments. If an Account is to be paid in installments, the
Committee will determine the portion of each payment that will be paid in the
form of Company Stock.



8.9
Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional shares or units of
Company Stock.





ARTICLE IX
Administration


9.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.



Page 23 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys' fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee's gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.


9.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.



9.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.




Page 24 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





ARTICLE X
Amendment and Termination


10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.



10.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date) or reduce any rights of a
Participant under the Plan or other Plan features with respect to Deferrals made
prior to the date of any such amendment or restatement without the consent of
the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of (i) conforming the Plan to the requirements of law,
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee's interpretation of the document and (iv) making such
other amendments as the Board of Directors may authorize.



10.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3G)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.





ARTICLE XI
Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.




Page 25 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.





ARTICLE XII
Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the "Claimant").



(a)
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within ninety (90) days of the Committee's receipt of the Claimant's
claim for benefits. If the Committee determines that it needs additional time to
review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety (90)
day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Committee expects to make a
decision.



(b)
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Committee's receipt of the Claimant's claim
for Disability benefits. If the Committee determines that it needs additional
time to review the Disability claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial forty-five (45) day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
thirty (30) days. If such an additional extension is necessary, the Committee
shall notify the Claimant prior to the expiration of the initial thirty (30) day
extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Committee expects to
furnish a notice of decision, the specific standards on which such entitlement
to a benefit is based, the unresolved issues that prevent a decision on the
claim and any additional information needed to resolve those issues. A Claimant
will be provided a minimum of forty-five (45) days to submit any necessary
additional information to the Committee. In the




Page 26 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





event that a thirty (30) day extension is necessary due to a Claimant's failure
to submit information necessary to decide a claim, the period for furnishing a
notice of decision shall be tolled from the date on which the notice of the
extension is sent to the Claimant until the earlier of the date the Claimant
responds to the request for additional information or the response deadline.


(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Committee will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.



12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the "Appeals Committee"). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered "relevant" if the information (i) was
relied upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



(a)
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the appeal (or within one
hundred and twenty (120) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an extension of time for reviewing the appeal is required because of
special




Page 27 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.


(b)
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than one hundred eighty (180)
days after receipt of the written notification of such claim denial. The review
shall be conducted by the Appeals Committee (exclusive of the person who made
the initial adverse decision or such person's subordinate). In reviewing the
appeal, the Appeals Committee shall (i) not afford deference to the initial
denial of the claim, (ii) consult a medical professional who has appropriate
training and experience in the field of medicine relating to the Claimant's
disability and who was neither consulted as part of the initial denial nor is
the subordinate of such individual and (iii) identify the medical or vocational
experts whose advice was obtained with respect to the initial benefit denial,
without regard to whether the advice was relied upon in making the decision. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within forty-five (45) days following receipt of the appeal (or within
ninety (90) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.



(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant's right to bring
an action under Section 502(a) of ERISA.



Page 28 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





(d)
For the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge, (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.



12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys' fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee's gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys' fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a "change in control" as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant's or Beneficiary's Account Balance.



Page 29 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



12.6
Arbitration.



(a)
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XII, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:



The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (I0) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate ("AAA") or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties' receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.


Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator's award.


In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the



Page 30 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





Participant or Beneficiary may, if he/she/it wishes, pay up to one-half of those
amounts. Each party shall pay its own attorneys' fees, costs, and expenses,
unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party's costs
(including but not limited to the arbitrator's compensation), expenses, and
attorneys' fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.


The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency



Page 31 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.


If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.





ARTICLE XIII
General Provisions


13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.



The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service




Page 32 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





of the Participating Employer. The right and power of a Participating Employer
to dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant's beneficiaries resulting from a deferral of income
pursuant to the Plan.


13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



CHESAPEAKE ENERGY CORPORATION
ATTN: VICE PRESIDENT OF HUMAN RESOURCES
6100 N. WESTERN AVENUE
OKLAHOMA CITY, OKLAHOMA 73118


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such




Page 33 of 34

--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan





distribution (i) to the legal guardian, or if none, to a parent of a minor payee
with whom the payee maintains his or her residence, or (ii) to the conservator
or committee or, if none, to the person having custody of an incompetent payee.
Any such distribution shall fully discharge the Committee, the Company, and the
Plan from further liability on account thereof.


13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Oklahoma shall govern the construction and administration of the Plan.







IN WITNESS WHEREOF, the undersigned executed this Plan as of the 30th day of
December, 2008, to be effective as of the Effective Date.




Chesapeake Energy Corporation


By:
Lisa M. Phelps
(Print Name)
 
 
 
Its:
Vice President of HR
(Title)
 
 
 
 
/s/ Lisa M. Phelps
(Signature)
 
 
 






Page 34 of 34

--------------------------------------------------------------------------------



EXHIBIT A TO THE
CHESAPEAKE ENERGY CORPORATION
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN




Criteria for purposes of Sections 4.1(b)(i) and 5.1


•
Receive a base salary of at least $150,000 during the 12-month period
immediately preceding the Plan Year, and

•    Be employed by an Employer on December 31 immediately preceding the Plan
Year, and
•
Have completed at least three Years of Service as of the December 31 immediately
preceding the Plan Year, and

•    Must have an Employment Agreement with the Company; or
•    Be designated by the Committee as eligible to participate.


Criteria for purposes of Sections 4.1(b)(ii)


•
Receive a base salary of at least $150,000 during the 12-month period
immediately preceding the Plan Year, and

•    Be employed by an Employer on December 31 immediately preceding the Plan
Year, and
•
Have completed at least one Year of Service as of the December 31 immediately
preceding the Plan Year, and

•    Must have an Employment Agreement with the Company; or
•    Be designated by the Committee as eligible to participate.




--------------------------------------------------------------------------------





EXHIBIT B TO THE
CHESAPEAKE ENERGY CORPORATION
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN




Until such time as this Exhibit B is modified by the Committee pursuant to
Section 2.15 of the Plan, the types of Compensation that may be deferred to the
Plan are as follows:






•    Base Salary
•    Performance Bonuses
•    Director Fees






--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan

THIRD AMENDMENT* TO THE
CHESAPEAKE ENERGY CORPORATION
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


WHEREAS, Chesapeake Energy Corporation (the "Company") established the
Chesapeake Energy Corporation Amended and Restated Deferred Compensation Plan
(the "Plan"), effective as of January 1, 2008, and as thereafter amended; and


WHEREAS, Section 10.2 of the Plan permits the Company to amend the Plan at any
time, subject to the limitations specified therein; and


WHEREAS, the Company desires to amend the Plan to make certain changes thereto.


NOW, THEREFORE, the Company does hereby amend the Plan, effective January 1,
2015, as described herein.


1.     Section 2.24 of the Plan is hereby amended to read as follows:


2.24
Eligible Employee. Eligible Employee means, for a Plan Year, a member of a
'select group of management or highly compensated employees' of a Participating
Employer within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, as determined by the Committee from time to time in its sole discretion,
who has been designated by the Committee as eligible to participate in the Plan.



2.     The first paragraph of Section 5.3 of the Plan is hereby deleted and
replaced with the following language:


5.3
Vesting. Company Make-Up Contributions described in Section 5.1 above that were
made during or after the Plan Year beginning January 2, 2015, and the Earnings
thereon, shall vest in accordance with the following vesting schedule:

Years of Service
Percent Vested
Less than 1
0%
At least 1 but fewer than 2
20%
At least 2 but fewer than 3
40%
At least 3 but fewer than 4
60%
At least 4 but fewer than 5
80%
5 or more
100%



Company Make-Up Contributions described in Section 5.1 above that were made
prior to January 1, 2015, and the Earnings thereon, shall vest in accordance
with the following vesting schedule on a "rolling vesting" basis (each Company
Make-Up Contribution has its own vesting schedule):
Years of Service Since the Date of the
Company Make-Up Contribution
Percent Vested
Less than 1
0%
At least 1 but fewer than 2
25%
At least 2 but fewer than 3
50%
At least 3 but fewer than 4
75%
4 or more
100%



* Note: The First and Second Amendments to the Deferred Compensation Plan, dated
October 20, 2003 and June 2, 2006, respectively, were previously incorporated
into the Amended and Restated Deferred Compensation Plan (above) on January 1,
2008.


--------------------------------------------------------------------------------











Chesapeake Energy Corporation Amended and Restated Deferred
Compensation Plan

3.     Exhibit A of the Plan is hereby deleted in its entirety.


Except as otherwise provided in this Third Amendment to the Chesapeake Energy
Corporation Amended and Restate Deferred Compensation Plan (the "Third
Amendment"), the Plan is hereby Ratified and confirmed in all respects.


IN WITNESS WHEREOF, the undersigned executed this Third Amendment as of the 17th
Day of December, 2014, to be effective on the dates specified above.




CHESAPEAKE ENERGY CORPORATION


By:
Jay Hawkins
 
 
 
 
Its:
VP-Human Resources
 
 
 
 
 
/s/ Jay Hawkins
 
 
Signature
 



